The present application is being examined under the AIA  first to invent provisions. 
Detailed Action
Current Status of Claims
This action is issued in response to communication of December 17, 2020. Claims 1-20 are currently active in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 28, 2021 was filed before the first office action on merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103   
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1-20 are rejected to the best examiner’s understanding under 35 U.S.C. 103 as being unpatentable in view of Katz et al (US Patent Publication Application 2020/0090300 A1) in view of Greenberger et al. (US Patent Publication Application 2018/0197008 A1)
In regard of claim 1, Katz et al. disclose an eyewear, comprising: a frame; an optical member supported by the frame (See at least Figure 1A of Katz et al. illustrating an eyewear (100) having frame (105) and optical member (180B) as discussed in paragraphs [0041-0042] of Katz et al.); a display coupled to the optical member (See at least Figures 1 and 9 of Katz et al. illustrating display (180A-B) and paragraphs [0042, 0048] of Katz et al. discussing that the optical member is used to display images); and a processor configured to: detect a remote user in an environment (See at least Figure 9 of Katz et al. illustrating processor (922, 932) which detects a remote user (990)).
However, the reference to Katz et al. does not specifically discuss an eyewear device, which receives a message from the remote user that is indicative of an attribute of the remote user; and display a message proximate the user on the display, wherein the message is indicative of the attribute of the remote user.
In the same field of endeavor, Greenberger et al. disclose a processor (104) Figure 1, which detects a remote user in an environment see Figure 6, reference numeral (606) and display a message proximate the remote user on the display, wherein the message is indicative of the attribute of the remote user as shown in Figure 2, reference numeral (204s, 204b, 204c) and Figure 6, reference numerals (610, 614) as also discussed in paragraphs [0043, 0044].
Therefore, it would be obvious to the person of ordinary skills in the art at the time the invention was filed to use a user’s attributes recognition shown by Greenberger et al. with the device shown by Katz et al. in order to provide a user with a personal status of another detected user using augmented reality features.
In regard of claim 2, Katz et al. and Greenberger et al. further disclose the eyewear of claim 1, wherein the processor is configured to identify a position of the remote user in the environment (See at least Figure 6 of Greenberger et al. reference numeral (606) related to identification of a position of a remote user as discussed in paragraph [0044]).
In regard of claim 3, Katz et al. and Greenberger et al. further disclose the eyewear of claim 2, wherein the processor is configured to determine a position of the remote user as an (x, y, z) coordinate in the environment (See Figure 6 of Greenberger et al. reference numeral (606) and paragraph [0044] discussing that the position of recognition is performed in three-dimensional system coordinate).
In regard of claim 4, Katz et al. and Greenberger et al. further disclose the eyewear of claim 1, wherein the processor is configured to identify a portion of the remote user, and display the message proximate the portion of the remote user (See Figure 6 of Greenberger et al reference numeral (606), wherein is discussed that the processor can identify portion of the remote user like (face nose, eyes, mouth, or ears).

In regard of claim 5, Katz et al. and Greenberger et al. further disclose the eyewear of claim 4, wherein the processor is configured to identify the head of the remote user, and display the message in a speech bubble proximate the head of the remote user (See Figure 6 of Greenberger et al. reference numeral (610) adding message to display as discussed in paragraph [0051]).
In regard of claim 6, Katz et al. and Greenberger et al. further disclose the eyewear of claim 5, wherein the message is a symbol (See at least paragraph [0002] of Greenberg et al. discussing that message can be symbol used in the mobile phone).
In regard of claim 7, Katz et al. and Greenberger et al. further disclose the eyewear of claim 1, wherein the eyewear further comprises a camera configured to capture a plurality of frames, wherein the processor is configured to identify the remote user in the plurality of frames (See at least Figure 1A and 9 of Katz et al. illustrating eyewear (100) with a camera (114B, 114B, 220) and processor (912) identifying the remote user (990) as discussed in paragraphs [0050-0051]).
In regard of claim 8, Katz et al. and Greenberger et al. further disclose the eyewear of claim 1, wherein the attribute is selected by the remote user (See at least Figure. 3 and paragraph [0021] of Greenberger et al.).
In regard of claim 9, Katz et al. and Greenberger et al. further disclose an interactive augmented reality method for use with eyewear having a frame, an optical member supported by the frame, a display coupled to the optical member, and a processor, the processor: detecting a remote user in an environment; receiving a message from the remote user that is indicative of an attribute of the remote user; and displaying a message proximate the user on the display, wherein the message is indicative of the attribute of the remote user (See at least abstract and paragraphs [0018-0019] of Greenberger et al. discussing method for interactive augmented reality as address above in rejection of claim 1).
In regard of claim 10, Katz et al. and Greenberger et al. further disclose the method of claim 9, wherein the processor identifies a position of the remote user in the environment (See rejection of claim 2 provided above).
In regard of claim 11, Katz et al. and Greenberger et al. further disclose the method of claim 10, wherein the processor determines a position of the remote user as an (x, y, z) coordinate in the environment (See rejection of claim 3 provided above).
In regard of claim 12, Katz et al. and Greenberger et al. further disclose the method of claim 9, wherein the processor identifies a portion of the remote user, and displays the message proximate the portion of the remote user (See rejection of claim 4 provided above).
In regard of claim 13, Katz et al. and Greenberger et al. further disclose the method of claim 12, wherein the processor identifies the head of the remote user, and displays the message in a speech bubble proximate the head of the remote user (See rejection of claim 5 provided above).
In regard of claim 14, Katz et al. and Greenberger et al. further disclose the method of claim 13, wherein the message is a symbol (See rejection of claim 6 provided above).
In regard of claim 15, Katz et al. and Greenberger et al. further disclose the method of claim 9, wherein the eyewear further comprises a camera configured to capture a plurality of frames, wherein the processor identifies the remote user in the plurality of frames (See rejection of claim 7 provided above).
In regard of claim 16, Katz et al. and Greenberger et al. further disclose the method of claim 9, wherein the attribute is selected by the remote user (See rejection of claim 8 provided above).
In regard of claim 17, Katz et al. and Greenberger et al. further disclose a non-transitory computer-readable medium storing program code which, when executed, is operative to cause an electronic processor of eyewear having a frame, an optical member supported by the frame, a display coupled to the optical member, to perform the steps of: detecting a remote user in an environment; receiving a message from the remote user that is indicative of an attribute of the remote user; and displaying a message proximate the user on the display, wherein the message is indicative of the attribute of the remote user (See at least Figure 1 of Greenberger et al. illustrating computer readable medium storing (106) for storing program code which executes on electronic processor (104) of eyewear detection of remote user and providing a message about user as shown in Figure 6, steps (604, 606, 608, 610)).
In regard of claim 18, Katz et al. and Greenberger et al. further disclose the non-transitory computer-readable medium storing program code of claim 17, wherein the program code, when executed, is operative to cause the electronic processor to perform the further step of identifying a position of the remote user in the environment (See rejection of claim 2 provided above).

In regard of claim 19, Katz et al. and Greenberger et al. further disclose the non-transitory computer-readable medium storing program code of claim 17, wherein the program code, when executed, is operative to cause the electronic processor to perform the further step of: identifying a portion of the remote user; and displaying the message proximate the portion of the remote user (See rejection of claim 4 provided above).
In regard of claim 2, Katz et al. and Greenberger et al. further disclose the non-transitory computer-readable medium storing program code of claim 17, wherein the attribute is selected by the remote user (See rejection of claim 8 provided above).


Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to Applicant’s disclosure. Applicant is required under 37 C.F.R. 1.111 (c ) to consider these references fully when responding to this action.
US Patent Publication Application 2016/0026853 to Wexler et al. 
US Patent Publication Application 2015/0095310 to Beaurepaire
US Patent Publication Application 2014/0002643 A1 to Aziz et al.
Examiner’s Note: Examiner has cited particular columns, line numbers, and figures in the references as applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teaching of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692